

116 HR 4974 IH: Medication Access and Training Expansion Act of 2019
U.S. House of Representatives
2019-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4974IN THE HOUSE OF REPRESENTATIVESNovember 1, 2019Mrs. Trahan (for herself, Mr. Bergman, Mr. Carter of Georgia, Mr. Trone, Mr. Rogers of Kentucky, Ms. Kuster of New Hampshire, Mr. Tonko, Mr. Crow, Mr. Rose of New York, and Mr. Pappas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to require physicians and other prescribers of controlled
			 substances to complete training on treating and managing patients with
			 opioid and other substance use disorders (which shall also satisfy certain
			 training required to receive a waiver for dispensing narcotic drugs for
			 maintenance or detoxification treatment), and for other purposes.
	
 1.Short titleThis Act may be cited as the Medication Access and Training Expansion Act of 2019 or the MATE Act of 2019. 2.Requiring prescribers of controlled substances to complete training on treating and managing patients with opioid and other substance use disorders (a)In generalSection 303 of the Controlled Substances Act (21 U.S.C. 823) is amended by adding at the end the following:
				
					(l)Required training for prescribers on treating and managing patients with opioid and other substance
			 use disorders
 (1)ApplicabilityThis subsection applies— (A)with respect to any practitioner who is licensed under State law to prescribe controlled substances; and
 (B)beginning with the first registration or renewal of registration by the practitioner under this section occurring 90 or more days after the date of enactment of the Medication Access and Training Expansion Act of 2019.
 (2)Training requiredAs a condition on registration under this section to dispense controlled substances in schedule II, III, IV, or V, the Attorney General shall require any practitioner described in paragraph (1)(A) to meet the following:
 (A)If the practitioner is a physician, the practitioner must meet one or more of the following conditions:
 (i)The physician holds a board certification in addiction psychiatry or addiction medicine from the American Board of Medical Specialties.
 (ii)The physician holds an addiction certification or board certification from the American Society of Addiction Medicine or the American Board of Addiction Medicine.
 (iii)The physician holds a board certification in addiction medicine from the American Osteopathic Association.
 (iv)The physician has, with respect to the treatment and management of patients with opioid and other substance use disorders, completed not less than 8 hours of training (through classroom situations, seminars at professional society meetings, electronic communications, or otherwise) that is provided by the American Society of Addiction Medicine, the American Academy of Addiction Psychiatry, the American Medical Association, the American Osteopathic Association, the American Psychiatric Association, or any other organization that the Secretary determines is appropriate for purposes of this clause. Such training shall include—
 (I)opioid maintenance and detoxification; (II)appropriate clinical use of all drugs approved by the Food and Drug Administration for the treatment of a substance use disorder;
 (III)initial and periodic patient assessments (including substance use monitoring); (IV)individualized treatment planning, overdose reversal, and relapse prevention;
 (V)counseling and recovery support services; (VI)staffing roles and considerations;
 (VII)diversion control; and (VIII)other best practices, such as prevention of addiction, as identified by the Secretary, after consultation with practitioners from a variety of medical specialties and who practice in different settings in which controlled substances are prescribed.
 (v)The physician has participated as an investigator in one or more clinical trials leading to the approval of a narcotic drug in schedule III, IV, or V for maintenance or detoxification treatment, as demonstrated by a statement submitted to the Secretary by the sponsor of such approved drug.
 (vi)The physician has such other training or experience as the State medical licensing board of the State where the physician will provide maintenance or detoxification treatment considers to demonstrate the ability of the physician to treat and manage patients with opioid and other substance use disorders.
 (vii)The physician has such other training or experience as the Secretary considers to demonstrate the ability of the physician to treat and manage patients with opioid and other substance use disorders. Any criteria of the Secretary under this clause shall be established by regulation. Any such criteria are effective only for 3 years after the date on which the criteria are promulgated, but may be extended for such additional discrete 3-year periods as the Secretary considers appropriate for purposes of this clause. Such an extension of criteria may only be effectuated through a statement published in the Federal Register by the Secretary during the 30-day period preceding the end of the 3-year period involved.
 (viii)The physician graduated in good standing from an accredited school of allopathic medicine or osteopathic medicine in the United States during the 5-year period immediately preceding the date on which the physician first registers or renews under this section and has successfully completed a comprehensive allopathic or osteopathic medicine curriculum or accredited medical residency that—
 (I)included not less than 8 hours of training on treating and managing patients with opioid and other substance use disorders; and
 (II)included, at a minimum— (aa)the training described in subclauses (I) through (VIII) of clause (iv); and
 (bb)training with respect to any other best practice the Secretary determines should be included in the curriculum, which may include training on pain management, including assessment and appropriate use of opioid and non-opioid alternatives.
 (B)If the practitioner is not a physician, the practitioner must meet one or more of the following conditions:
 (i)Completed not fewer than 24 hours of initial training addressing each of the topics listed in subparagraph (A)(iv) (through classroom situations, seminars at professional society meetings, electronic communications, or otherwise) provided by the American Society of Addiction Medicine, the American Academy of Addiction Psychiatry, the American Medical Association, the American Osteopathic Association, the American Nurses Credentialing Center, the American Psychiatric Association, the American Association of Nurse Practitioners, the American Academy of Physician Assistants, or any other organization that the Secretary determines is appropriate for purposes of this clause.
 (ii)Has such other training or experience as the Secretary determines will demonstrate the ability of the practitioner to treat and manage patients with opioid and other substance use disorders.
 (iii)Graduated in good standing from an accredited physician assistant school or school of advanced practice nursing in the United States during the 5-year period immediately preceding the date on which the practitioner first registers or renews under this section and has successfully completed a comprehensive physician assistant or advanced practice nursing curriculum that includes not less than 24 hours of training on treating and managing patients with opioid and other substance use disorders and, at a minimum—
 (I)the training described in subclauses (I) through (VIII) of subparagraph (A)(iv); and (II)training with respect to any other best practice the Secretary determines should be included in the curriculum, which may include training on pain management, including assessment and appropriate use of opioid and non-opioid alternatives.
									(3)Reciprocal treatment
 (A)PhysiciansA physician who meets one or more of the conditions listed in paragraph (2)(A) is deemed to meet one or more of the conditions listed in subsection (g)(2)(G)(ii), and a physician who meets one or more of the conditions listed in subsection (g)(2)(G)(ii) is deemed to meet one or more of the conditions listed in paragraph (2)(A).
 (B)Other practitionersA practitioner who is not a physician, and who meets one or more of the conditions listed in paragraph (2)(B), is deemed to meet one or more of the conditions listed in subsection (g)(2)(G)(iv)(II), and a practitioner who is not a physician, and who meets one or more of the conditions listed in subsection (g)(2)(G)(iv)(II), is deemed to meet one or more of the conditions listed in paragraph (2)(B).
							.
			(b)Training required
 (1)PhysiciansSection 303(g)(2)(G)(ii)(IV)(hh) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(G)(ii)(IV)) is amended by inserting such as prevention of addiction, after other best practices,.
 (2)Other practitionersSection 303(g)(2)(G)(iv)(II) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(G)(iv)(II)) is amended—
 (A)in item (aa), by striking or at the end; (B)in item (bb), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following new item:  (cc)graduated in good standing from an accredited physician assistant school or school of advanced practice nursing in the United States during the 5-year period immediately preceding the date on which the practitioner submits to the Secretary a written notification under subparagraph (B) and has successfully completed a comprehensive physician assistant or advanced practice nursing curriculum that includes not less than 24 hours of training on treating and managing opioid-dependent patients and, at a minimum—
 (AA)the training described in items (aa) through (hh) of clause (ii)(IV); and (BB)training with respect to any other best practice the Secretary determines should be included in the curriculum, which may include training on pain management, including assessment and appropriate use of opioid and non-opioid alternatives..
 (3)Technical correctionSection 303(g)(2)(G)(iv)(II)(bb) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(G)(iv)(II)(bb)) is amended by striking has before such other training.
				